Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 11-16-2021.  Claims 19-32 have been added and claims 7-18 have been cancelled.  Claims 1-6 and 19-32 are pending.                                                     

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-3 and 6 are rejected under 35 U.S.C. 102a(2) as being anticipated by Sakuragi (US 2018/0346322). 
       Consider Claim 1, Sakuragi teaches a microphone device comprising:
   a housing having an external device interface with electrical contacts(see fig.5); 
a microelectromechanical systems (MEMS) transducer(see fig. 5(3)) disposed in the housing and configured to generate an electrical signal in response to detecting changes in pressure(see fig. 5 paragraph[0075]);
a sensor(see fig. 5(3)) disposed in the housing and configured to sense a condition within the housing and generate a reference signal based on the condition; and
an integrated circuit(see fig. 5(2)) disposed in the housing and electrically coupled to the MEMS transducer, an output of the sensor and to contacts of the external interface, the integrated circuit (see figs. 4-6 and paragraphs [0071]-[0083])comprising:
a filter(see fig.5(2) and paragraph[0071]) configured to filter the reference signal(filter the reference signal reads on such as noise high frequency or noise low  frequency signal inherently for filtering); and
a difference circuit(see fig. 6) configured to remove the filtered reference signal from the electrical signal, wherein the microphone assembly outputs a signal based on the electrical signal after removal of the filtered reference signal(see figs. 4-6 and paragraphs [0071]-[0083]).
     Consider Claims 2-3 and 6, Sakuragi teaches the device wherein the sensor is a resistor coupled to a supply input of the integrated circuit, wherein the reference signal generator is configured to generate the electrical reference signal based on a current through the resistor (see figs. 4-7 and paragraphs [0085]-[0090]); and the device . 

6. Claims 19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Veneri et al. (US 2015/0131820). 
      Consider Claim 19, Veneri teaches a method in a microphone device(see fig. 1), the method comprising: generating(see fig.1) an electrical signal in response to detecting a change in pressure using a microelectromechanical systems (MEMS) transducer disposed in a housing(see fig. 1(5) and paragraphs[0025]-[0044]); sensing a condition within the housing by using a sensor(see fig. 1(2)) disposed in the housing; generating a reference signal based on the sensed condition(see figs. 8A-8C); filtering the reference signal(filter the reference signal reads on such as noise high frequency or noise low  frequency signal inherently for filtering); removing the filtered reference signal from the electrical signal; and outputting a signal based on the electrical signal after removal of the filtered reference signal(see figs.1-5 and paragraphs[0064]-[0100]).


s 19 and 24-31 are rejected under 35 U.S.C. 102a(2) as being anticipated by Usher et al. (US 2021/0345034). 
      Consider Claim 19, Usher teaches a method in a microphone device(see fig. 1A(100)), the method comprising: generating(see fig.1) an electrical signal in response to detecting(see fig.6) a change in pressure using a microelectromechanical systems (MEMS)(see fig. 13(1320, 1330) and paragraph[0136]) transducer disposed in a housing(see fig. 13(5) and paragraphs[0025]-[0044]); sensing a condition within the housing by using a sensor(see fig. 1(106,104)) disposed in the housing; generating a reference signal based on the sensed condition(see figs. 8A-8C); filtering the reference signal(see fig. 1(106)); removing the filtered reference signal from the electrical signal; and outputting(see fig. 1(102)) a signal based on the electrical signal after removal of the filtered reference signal(see figs.1-6 and paragraphs[0034]-[0043]).
     Consider Claims 24-26, Usher teaches  the method wherein filtering the reference signal comprises filtering the reference signal using a plurality of biquadratic filters(see figs.1-6 and paragraphs[0034]-[0047]); and the method wherein filtering the reference signal comprises determining a property of noise generated by the integrated circuit based on the reference signal, wherein the property is one of a magnitude and a frequency of the noise(see figs.1-6 and paragraphs[0034]-[0047]); and the method  wherein determining the property comprises crawling through a list of measured properties or modeled properties to determine the property corresponding to the reference signal(see figs.1-6 and paragraphs[0034]-[0047]).
     Consider Claims 27-29, Usher teaches the method wherein filtering the reference signal comprises filtering the reference signal using a finite impulse response (FIR) 
      Consider Claims 30-31, Usher teaches the method further comprising digitizing the electrical signal and the reference signal by using one or more analog-to-digital converters (ADCs) coupled to an output of the MEMS transducer, wherein filtering the reference signal comprises filtering the reference signal using a finite impulse response (FIR) filter(see figs.1-6 and paragraphs[0034]-[0047]); and the method further comprising conditioning the reference signal received from the sensor to generate a conditioned reference signal, wherein filtering the reference signal comprises filtering the conditioned reference signal to generate the filtered reference signal(see figs.1-6 and paragraphs[0034]-[0047]).




Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuragi (US 2018/0346322) in view of Chen et al. (US 20050278044).
  Consider claim 4, Sakuragi does not clearly teach the device wherein the filter comprises a plurality of biquadratic filters.
  However, Chen teaches the device wherein the filter comprises a plurality of biquadratic filters (see figs. 1-3 and [0021]-[0030]).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Chen into the teaching of Sakuragi to provide an audio CODEC may comprise an audio ADC, an audio DAC, and a sidetone generator. Data from an external microphone may be processed by an audio ADC and may be sent to a processor that 
     Consider claim 5, Sakuragi teaches the device wherein the integrated circuit includes one or more analog-to- digital converters (ADCs) coupled to an output of the MEMS transducer and to an output of the sensor, the one or more ADCs configured to digitize the electrical signal and the reference signal, wherein the filter comprises a finite digital filter (see figs. 4-6 and paragraphs [0071]-[0083]); but Sakuragi does not clearly teach a finite impulse response (FIR) filter.
     However, Chen teaches wherein the filter comprises a finite impulse response (FIR) filter (see figs. 1-3 and [0021]-[0030]).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Chen into the teaching of Sakuragi to provide an audio CODEC may comprise an audio ADC, an audio DAC, and a sidetone generator. Data from an external microphone may be processed by an audio ADC and may be sent to a processor that may be adapted to perform digital signal processing operations. The audio DAC may receive from the processor digital audio and polyphonic ringer data and may process .  

12.          Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuragi (US 2018/0346322) in view of Symko et al. (WO 2011/022027).
  Consider claim 32, Sakuragi does not clearly teach the device wherein the filter filters the reference signal based on a heat-to-sound conversion process to obtain the filtered reference signal.
  However, Symko teaches the device wherein the filter filters the reference signal based on a heat-to-sound conversion process to obtain the filtered reference signal( see figs. 1-5 and page 6, line7-page 7, line 10 and page 9. Line-12-page 32).
             Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Chen into the teaching of Sakuragi to provide a thermoacoustic energy converter for converting heat energy to electricity includes an annular resonator with a regenerator disposed therein. An electro-mechanical transducer is coupled to the annular resonator and in fluid communication with the working fluid. When heat is applied to one end of the annular resonator, a traveling acoustic wave is generated in the 


       13.   Claims 21, 22 and 25, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Veneri et al.(US 2015/0131820) in view of Caffee (US 2018/0150031).
  Consider claim 21 and 22, Veneri does not clearly teach the method wherein sensing a condition comprises measuring a current through an integrated circuit using a sensing resistor, and wherein the method comprises determining a power consumption of the integrated circuit based on the current; and  the method wherein sensing a condition comprises measuring a temperature using a temperature sensor mounted to at least one of an application specific integrated circuit (ASIC) or a digital signal processor (DSP).
    However, Caffee teaches the method wherein sensing a condition comprises measuring a current through an integrated circuit using a sensing resistor, and wherein the method comprises determining a power consumption of the integrated circuit based on the current (see figs. 1-7 and paragraphs [0019]-[0028]); and  the method wherein sensing a condition comprises measuring a temperature using a temperature sensor mounted to at least one of an application specific integrated circuit (ASIC) or a digital signal processor (DSP) (see figs. 1-7 and paragraphs [0030]-[0036]).
 the variable resistance may be a metal resistor and the reference resistance may be generated using a capacitor that is switched at a particular frequency. The measured resistance may be used to control a voltage-controlled oscillator. The oscillating signal frequency may be converted to a digital signal and post-processed for use as an indicator of absolute temperature or other environmental parameter.
      Consider claim 25, Veneri does not clearly teach the method wherein filtering the reference signal comprises determining a property of noise generated by the integrated circuit based on the reference signal, wherein the property is one of a magnitude and a frequency of the noise.
    However, Caffee teaches the method wherein filtering the reference signal comprises determining a property of noise generated by the integrated circuit based on the reference signal, wherein the property is one of a magnitude and a frequency of the noise (see figs. 1-7 and paragraphs [0030]-[0037]).
.      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Caffee into the teaching of Veneri to provide the variable resistance may be a metal resistor and the reference resistance may be generated using a capacitor that is switched at a particular frequency. The measured resistance may be used to control a voltage-controlled oscillator. The oscillating signal frequency may be converted to a 
      Consider claim 26, Veneri as modified by Caffee teaches the method wherein determining the property comprises crawling through a list of measured properties or modeled properties to determine the property corresponding to the reference signal(In Caffee, see figs. 1-7 and paragraphs [0030]-[0037]).

14.    Claims 21 and 22  are rejected under 35 U.S.C. 103(a) as being unpatentable over Usher et al. (US 2021/0345034) in view of Caffee (US 2018/0150031).
  Consider claim 21 and 22, Usher does not clearly teach the method wherein sensing a condition comprises measuring a current through an integrated circuit using a sensing resistor, and wherein the method comprises determining a power consumption of the integrated circuit based on the current; and  the method wherein sensing a condition comprises measuring a temperature using a temperature sensor mounted to at least one of an application specific integrated circuit (ASIC) or a digital signal processor (DSP).
    However, Caffee teaches the method wherein sensing a condition comprises measuring a current through an integrated circuit using a sensing resistor, and wherein the method comprises determining a power consumption of the integrated circuit based on the current (see figs. 1-7 and paragraphs [0019]-[0028]); and  the method wherein sensing a condition comprises measuring a temperature using a temperature sensor mounted to at least one of an application specific integrated circuit 
.      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Caffee into the teaching of Usher to provide the variable resistance may be a metal resistor and the reference resistance may be generated using a capacitor that is switched at a particular frequency. The measured resistance may be used to control a voltage-controlled oscillator. The oscillating signal frequency may be converted to a digital signal and post-processed for use as an indicator of absolute temperature or other environmental parameter.
      
      15.   Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Usher et al. (US 2021/0345034) in view of Haiut et al. (US 2014/0337036).
  Consider claim 23, Usher does not clearly teach the method further comprising: detecting a command from an integrated circuit; and determining a power consumption of the integrated circuit based on the command.
    However, Haiut teaches the method further comprising: detecting a command from an integrated circuit; and determining a power consumption of the integrated circuit based on the command (see figs. 8-16 and paragraphs [0108]-[0135])
.      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Haiut into the teaching of Usher to provide audio components of the host device and can therefore be designed to consume ultra-low power. Hence, this VT circuit can be .

16.          Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Usher et al. (US 2021/0345034) in view of Symko et al. (WO 2011/022027).
  Consider claim 20, Usher does not clearly teach the device wherein the filter filters the reference signal based on a heat-to-sound conversion process to obtain the filtered reference signal.
    However, Usher teaches the device wherein the filter filters the reference signal based on a heat-to-sound conversion process to obtain the filtered reference signal( see figs. 1-5 and page 6, line7-page 7, line 10 and page 9. Line-12-page 32).
             Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Usher into the teaching of Sakuragi to provide a thermoacoustic energy converter for converting heat energy to electricity includes an annular resonator with a regenerator disposed therein. An electro-mechanical transducer is coupled to the annular resonator and in fluid communication with the working fluid. When heat is applied to one end of the annular resonator, a traveling acoustic wave is generated in the annular resonator causing vibrations in the working fluid that actuate the electro-mechanical transducer to generate electricity.

27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Veneri (US 2018/0346322) in view of Chen et al. (US 20050278044).
  Consider claim 27, Veneri does not clearly teach the method wherein filtering the reference signal comprises filtering the reference signal using a finite impulse response (FIR) filter, and wherein the method further comprises: passing the reference signal as an input to the FIR filter; and subtracting an output from the FIR filter from the electrical signal.
     However, Chen teaches the method wherein filtering the reference signal comprises filtering the reference signal using a finite impulse response (FIR) filter, and wherein the method further comprises: passing the reference signal as an input to the FIR filter; and subtracting an output from the FIR filter from the electrical signal (see figs. 1-3 and [0021]-[0030]).
      Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Chen into the teaching of Sakuragi to provide an audio CODEC may comprise an audio ADC, an audio DAC, and a sidetone generator. Data from an external microphone may be processed by an audio ADC and may be sent to a processor that may be adapted to perform digital signal processing operations. The audio DAC may receive from the processor digital audio and polyphonic ringer data and may process the digital audio and polyphonic ringer data through separate digital filters and digital interpolators. The audio DAC may add the processed digital audio and polyphonic ringer data before analog conversion. The audio DAC may perform analog conversion by utilizing a delta-sigma demodulator, a current-based DAC, and a switched-.  

Response to Arguments
17.   Applicant’s arguments with respect to claims 1-6 and 19-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that SAKURAGI does not disclose a sensor disposed in a housing and configured to sense a condition within the housing and generate a reference signal based on the condition; a filter configured to filter the reference signal; and a difference circuit configured to remove the filtered reference signal from the electrical signal, as recited in independent claim 1(see, amendment page 7, 3rd paragraph).
     The examiner disagrees that argument respectfully. 
 Sakuragi disclose a housing having an external device interface with electrical contacts(see fig.5); a microelectromechanical systems (MEMS) transducer(see fig. 5(3)) disposed in the housing and configured to generate an electrical signal in response to detecting changes in pressure(see fig. 5 paragraph[0075]);
a sensor(see fig. 5(3)) disposed in the housing and configured to sense a condition within the housing and generate a reference signal based on the condition; and
an integrated circuit(see fig. 5(2)) disposed in the housing and electrically coupled to the MEMS transducer, an output of the sensor and to contacts of the external interface, the integrated circuit (see figs. 4-6 and paragraphs [0071]-[0083])comprising: a filter(see fig.5(2) and paragraph[0071]) configured to filter the reference signal(filter the reference signal reads on such as noise high frequency or 

                                                                 Conclusion
18.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Qutub et al. (US 2017/0240418) is cited to show other related the PREVENTION OF BUZZ NOISE IN SMART MICROPHONES.

20.             Any response to this action should be mailed to:


Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 12-28-2021